Citation Nr: 0731046	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  98-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as due to the veteran's service-
connected right knee and/or lumbar spine disabilities.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.  

In September 2003 and June 2005, the Board remanded the 
veteran's appeal for additional development.  In a January 
2006 decision, the Board denied the veteran's claim on 
appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court); in May 
2007, the Court granted a joint motion for remand.  The Court 
vacated the Board's January 2006 decision, finding, in 
essence, that the Board failed to fully articulate the 
reasons and bases for its findings.  See 38 U.S.C.A. 
§ 7104(d)(1).  

As outlined below, after additional review of the evidence of 
record, the Board finds that there is sufficient evidence to 
grant service connection for the cervical spine disability as 
secondary to the veteran's service-connected right knee and 
back disabilities.


FINDING OF FACT

The veteran's cervical spine disability was caused by her 
service-connected right knee and back disabilities.


CONCLUSION OF LAW

A cervical spine disability is secondary to service-connected 
right knee and back disabilities.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran contends that she has a cervical spine disability 
that is attributable to her service-connected right knee and 
back disabilities.  In the January 1998 rating decision, the 
RO granted service connection for a right knee disability.  A 
May 2000 rating decision granted service connection for a 
back disability secondary to the right knee disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disability).  See Allen v. Brown, 7 Vet. 
App. 439 (1995). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran contends, as noted above, that she has a cervical 
spine disability due to service-connected right knee and back 
disabilities.  Specifically, she has contended that her right 
knee disability has altered her gait, with the end result 
that she has developed the neck disability.  The veteran 
underwent surgery on her cervical spine in June 2005.

The Board highlights that the record contains lay statements 
that support the veteran's contention that she has an altered 
gait.  In a March 2004 lay statement, a co-worker reported 
that she had observed the veteran's gait change; she reported 
that the veteran had an increased limp periodically and, the 
more her knee hurt, the more neck and back pain the veteran 
appeared to have.  In another lay statement, a roommate noted 
that when the veteran walked with a limp, she experienced 
pain not only in her knee, but also in her neck.

Private treatment records from January 1994 document that the 
veteran was in a motor vehicle accident (MVA).  Due to the 
MVA, her head was thrust forward and then tipped backwards to 
the upright position.  After the MVA, she began to have left 
frontal headaches.  These treatment records note that the 
veteran did not have deep neck pain, but that her neck 
discomfort had turned into more of a "tightness."

The veteran underwent a VA orthopedic evaluation in April 
2002.  After a physical examination, the medical doctor found 
that the veteran had recurrent cervical pain with decreased 
range of motion and "at times" right arm radicular 
symptoms.  He opined that it is "surely clear that [these 
symptoms] are secondary to her original injuries, especially 
to the back and to some degree compensatory regarding the 
knee injury."

The veteran underwent a VA spine examination in September 
2002.  The examiner reviewed the claims file.  He diagnosed 
the veteran as having degenerative intervertebral disc 
disease of the cervical spine with referred pain to the right 
arm.  He opined that it was "at least as likely as not that 
the veteran's neck complaints are due to the degenerative 
changes of her cervical spine."  The examiner highlighted 
that the veteran did not exhibit any gait disturbance and 
noted that this was his basis for finding that the cervical 
spine disability was not related to the service-connected 
right knee disability.  He further opined, however, that the 
examination was conducted during a period of quiescent 
symptoms, and that during a flare up of symptoms, the 
physical findings of an examination could be significantly 
different.  In September 2004 and October 2004 addenda, the 
examiner clarified that it was less likely than not that the 
veteran's neck complaints were due to the service-connected 
right knee disability.  

In a March 2004 letter, a VA physician wrote that the 
veteran's gait had become altered by her knee condition, 
which seemed to have resulted in pain in the low back and 
later in the cervical spine.  The physician further opined 
that the condition of the cervical spine seemed to have 
resulted from the veteran's right knee disability.  In 
another March 2004 letter, a VA medical doctor, who works in 
psychiatry, reported that the veteran's knees and the 
resulting lack of a "balanced position" appeared to affect 
the veteran's neck.

The claims file also includes a March 2004 letter from a 
doctor of chiropractic that noted he has treated the veteran 
since 1988.  He opined that the veteran's cervical spine 
complaints are as likely as not caused by the "kinetic chain 
disorder" stemming from her right knee and tracing 
proximally to the lumbosacral spine and cervical spine, 
creating cervicalgia secondary to degenerative spondylosis.

In August 2005, the examiner who performed the September 2002 
examination re-examined the veteran and again reviewed the 
claims file.  He noted that the veteran did not walk with a 
limp.  The examiner confirmed his previous finding that it 
was less likely than not that the veteran's neck disability 
was related to a service-connected disability.  He also again 
found that the veteran did not exhibit any gait abnormality 
that could transmit abnormal stresses from the knee to the 
lumbar spine.  Specifically, he opined that there were 
several factors involved in the development of cervical 
spondylosis but that it was at least as likely as not that 
kinetic chain disorders were not a significant factor, if at 
all.  At some length, the examiner commented on the positive 
nexus opinions of record, discussed his reasons and rationale 
for his finding, and showed that his opinion was based on 
research he had undertaken regarding this issue.  

After consideration of the evidence of record, the Board 
finds that the veteran has a cervical spine disability 
attributable to service.  The veteran is service connected 
for right knee and back disabilities.  The record also 
clearly establishes that the veteran has a current cervical 
spine disability.  The question before the Board, therefore, 
is whether the medical evidence of records supports a finding 
that there is a link between the service-connected 
disabilities and the cervical spine disability.  There is 
medical evidence that both supports such a finding and 
medical evidence that indicates that there is no such link.  
The Board also highlights, that although the record indicates 
that the veteran had a MVA in 1994, there is no medical 
evidence that attributes that veteran's current disability to 
that accident nor medical evidence that finds that the MVA 
was an incurrent injury.  See 38 C.F.R. § 3.303(b).

The Board notes that the VA examiner who performed 
examinations in September 2002 and August 2005 found that 
that it was less likely than not that the veteran's cervical 
spine disability was related to the service-connected 
disabilities, and he fully supported his findings.  His 
opinion was substantially based on a finding that the veteran 
did not have a gait abnormality.  Other medical evidence, 
however, including statements prepared by medical 
professionals who treat the veteran, indicate that the 
veteran had a gait disturbance and that the veteran has a 
cervical spine disability secondary to her service-connected 
disabilities.  The finding that the veteran has a gait 
disturbance is supported by their findings on physical 
examination, as well as lay statements from persons who have 
witnessed the veteran develop an abnormal gait.

The Board notes that the Court has held that it is the 
Board's duty to determine the weight of evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  After consideration of 
the VA and private medical opinions outlined above, the Board 
finds that the evidence is at least in relative equipoise and 
all reasonable doubt must be resolved in the veteran's favor 
in finding that the veteran has a cervical spine disability 
that was caused by (secondary to) service-connected 
disabilities.  Accordingly, service connection for a cervical 
spine disability is granted.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a cervical spine disability is 
granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


